UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4370



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD LEE ALSTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:98-cr-00148-BO-3)


Submitted:   November 30, 2007         Decided:     December 14, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Banumathi Rangarajan, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Lee Alston appeals the sentence of thirty-six

months imposed upon revocation of his supervised release.                Because

we conclude that the sentence is not plainly unreasonable, we

affirm.

            Alston’s supervision began in January 2005.                   He was

subsequently convicted on state charges and sentenced to 120 days

in state custody.        His probation officer moved for revocation of

release on the ground that Alston had violated a condition of

release by engaging in criminal conduct.                  At a hearing, Alston

admitted that he had committed the violation.                His attorney argued

that   Alston’s     age,    work   experience,       clean    drug   record,   and

educational    level     were   grounds    for   a   lenient    sentence.      The

district court expressed its surprise that Alston received only 120

days for the state offense. The court revoked Alston’s release and

sentenced     him   to     thirty-six     months     in   prison,    within    the

recommended guideline range of thirty to thirty-seven months.

            We will affirm a sentence imposed after revocation of

supervised release if it is within the applicable statutory range

and not plainly unreasonable.           United States v. Crudup, 461 F.3d
433, 439-40 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

Alston contends that his sentence is plainly unreasonable because

it was designed to punish new criminal conduct, which the district

court felt had been inadequately sanctioned by the State of North


                                     - 2 -
Carolina.    We note that Alston’s contention is pure speculation;

the district court never stated that the term of imprisonment was

intended as punishment for the state offense.   Having reviewed the

record, we conclude that the sentence is not plainly unreasonable.

            We therefore affirm.   We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -